Citation Nr: 1535684	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  09-18 456	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent prior to April 27, 2011 and in excess of 30 percent beginning April 27, 2011 for an undiagnosed illness manifested by sleep disturbance/insomnia and fatigue (hereinafter undiagnosed illness manifested by psychiatric symptomatology).

2.  Entitlement to an evaluation in excess of 10 percent prior to April 27, 2011 and in excess of 20 percent beginning April 27, 2011 for keloid scars of the chest (hereinafter scars).

3.  Entitlement to an evaluation in excess of 10 percent for an undiagnosed illness manifested by memory impairment/lack of concentration (hereinafter undiagnosed illness manifested by psychiatric symptomatology).

4.  Entitlement to a compensable evaluation prior to April 27, 2011 and to an evaluation in excess of 10 percent beginning April 27, 2011 for atrophic gastritis (hereinafter gastritis).

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to August 1995.  

This case initially came to the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case was remanded by the Board in March 2011 for VA treatment records and VA evaluations of the service-connected disabilities at issue.  Additional VA treatment records and April and June 2011 VA examination reports were subsequently added to the record.

Consequently, there has been substantial compliance with the March 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the United States Court of Appeals for Veterans Claims (Court) or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).   

A May 2012 rating decision granted an increased rating of 30 percent for sleep disturbance, an increased rating of 20 percent for scars, and an increased rating of 10 percent for gastritis; each grant was effective on April 27, 2011.  Because these grants are only a partial grant of benefits, the issues on still on appeal.  See A.B. v. Brown, 6 Vet.App. 35 (1993).

The Veteran testified at a travel board hearing before the undersigned Acting Veterans Law Judge (AVLJ) sitting at the RO in September 2009, and a transcript of the hearing is of record.

The issue of entitlement to a TDIU is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.

The issues of entitlement to an effective date prior to April 27, 2011 for the grant of increased evaluations for service-connected sleep disturbance, keloid scars, and atrophic gastritis have been raised by the record by the Veteran's representative in statements dated in August 2012 and July 2014, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Prior to June 7, 2011, the Veteran's undiagnosed illness manifested by psychiatric symptomatology resulted in symptomatology indicative of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; the evidence does not show symptomatology indicative of occupational and social impairment with reduced reliability and productivity.

2.  Beginning June 7, 2011, the Veteran's undiagnosed illness manifested by psychiatric symptomatology has resulted in symptomatology indicative of occupational and social impairment with reduced reliability and productivity; the evidence does not show symptomatology indicative of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

3.  Prior to April 27, 2011, there is no evidence that the Veteran's scars covered an area exceeding 6 square inches (39 sq.cm.), that they caused limitation of function, or that they were unstable or painful.

4.  Beginning April 27, 2011, the Veteran does not have more than four scars.

5.  Prior to April 27, 2011, the evidence does not show chronic gastritis with small nodular lesions and symptoms.

6.  Beginning April 27, 2011, the Veteran's gastritis was manifested by the equivalent of small nodular lesions and symptoms; there is no evidence of chronic gastritis with multiple small eroded or ulcerated areas and symptoms.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation of 30 percent, but no higher, prior to June 7, 2011 and of 50 percent, but no higher, beginning June 7, 2011 for undiagnosed illness manifested by psychiatric symptomatology have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9300-9400 (2014).  

2.  The criteria for the assignment of an evaluation in excess of 10 percent prior to April 27, 2011 and in excess of 20 percent beginning April 27, 2011 for scars have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 7819-7804 (2008, 2014).  

3.  The criteria for a compensable rating prior to April 27, 2011 and for a rating in excess of 10 percent beginning April 27, 2011 for chronic gastritis have not been met. 38 U.S.C.A. §§ 1155 , 5107; 38 C.F.R. §§ 3.102 , 3.321, 4.1, 4.3, 4.7, 4.21, 4.114, Diagnostic Code 7307 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2014).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in August 2007, prior to adjudication, which informed him of the requirements needed to an increased rating.  

The August 2007 letter informed the Veteran of what evidence and information he was responsible for, and the evidence that was considered VA's responsibility.  No additional private medical evidence was subsequently added to the record after the April 2004 letter.  In compliance with the duty to notify, the Veteran also was informed in the August 2007 letter on disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  The evidence of record includes VA treatment records, VA examination reports, and statements on appeal.  There is no indication that there is outstanding available evidence that is pertinent to the appeal.  

VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159, see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Pertinent VA evaluations were obtained in April and June 2011.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate to rate the disabilities at issue, as they provide his current symptomatology.  The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his September 2009 travel board hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at his hearings by Disabled American Veterans.  The Veteran's representative and the undersigned asked the Veteran questions about his claims.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  Additional development was undertaken after the hearings noted above.  Therefore, the Board finds that, consistent with Bryant, the DRO and the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claims

The Veteran has contended, including at his September 2009 travel board hearing, that his service-connected disabilities are more severe than currently rated.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

In the selection of diagnostic codes assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2014).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  


Undiagnosed Illness Manifested by Psychiatric Symptomatology

A March 1999 rating decision granted entitlement to service connection for an undiagnosed illness manifested by memory impairment/lack of concentration and for an undiagnosed illness manifested by sleep disturbance/insomnia and fatigue and assigned a separate 10 percent rating for each disability effective June 25, 1996.  A claim for increase was received by VA in January 2006.  A May 2012 rating decision granted an increased rating of 30 percent for an undiagnosed illness manifested by sleep disturbance/insomnia and fatigue, effective April 27, 2011.

Although the RO has rated the manifestations of the Veteran's service-connected undiagnosed illness as two separate disabilities under 38 C.F.R. § 4.130, the schedule for rating mental disorders, the Board finds it more appropriate to combine these disabilities and rate them as one condition described as an undiagnosed illness manifested by psychiatric symptomatology, under Diagnostic Codes 9300-9400, because the Veteran's symptomatology is rated under the same schedular criteria.

Under the rating schedule, a 10 percent rating is assignable for psychiatric disability when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or when symptoms are controlled by continuous medication.  38 C.F.R. § 4.130 (2014).

A 30 percent rating is assignable for psychiatric disability when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent. events).  Id.

A 50 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation for psychiatric disability is assignable with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 31 to 40 involves some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  
A GAF of 61 to 70 is defined as mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  

A GAF of 71 to 80 is assigned when symptoms, if present, are transient and are expected reactions to psychosocial stressors (e.g., difficulty concentrating after family argument), with no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

The Veteran was provided a VA psychiatric evaluation in December 2007, which was noted to be the first VA compensation and pension evaluation since 1998.  He said that he had not worked in over seven years.  He stopped working in telecommunications because of frustration with coworkers.  He was able to maintain all activities of daily living without assistance.  He reported symptoms of anxiety.  His sleep pattern involved falling asleep fairly easily, but waking after 4-5 hours of sleep and staying up for at least 2-3 hours before falling back to sleep for another 3-4 hours.  He was often fatigued.  It was noted that neuropsychological testing in June 2007 showed mild cognitive deficits.  On mental status examination, the Veteran was fully oriented.  His cognition appeared intact and his insight and judgment were fair.  A generalized anxiety disorder was diagnosed, and the GAF score was 65.  The examiner  noted that the Veteran had symptoms of generalized anxiety, sleep disturbance, fatigue, memory impairment, and poor concentration, which had not changed since the prior evaluation in 1998.  

The Veteran testified at his travel board hearing in September 2009 that his problems included anxiety, panic attacks, memory impairment, and insomnia, which caused fatigue.

VA treatment records through March 2011 reveal that his memory and concentration were reported to be intact in July 2008.  He complained in April 2009 of snoring and daytime somnolence, short-term memory deficits, and poor concentration.  He complained in August 2010 of insomnia, bad dreams, night sweats, and anxiety.

When examined by VA on June 7, 2011, the Veteran complained of anxiety, attention disturbance, sleep impairment, panic attacks, suicidal thoughts, and problems with daily living.  It was noted that his thought process was rambling.  His remote and recent memory were normal but his immediate memory was severely impaired, as he was frequently tangential and had difficulty remembering questions during the interview.  He said that he was unable to work due to the severity of his anxiety disorder.  The diagnoses were generalized anxiety disorder and cognitive disorder, NOS.  The examiner noted that the Veteran's heightened level of anxiety, panic attacks, impaired concentration, and sleep difficulties were associated with his anxiety disorder while his cognitive deficiencies and memory impairment were due to his cognitive disorder.  His GAF score was 55.  It was noted that the Veteran had not worked since 1999 and that there was total occupational and social impairment due to mental disorder.  

A Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002); however, as the Court held in Mauerhan, without the examples noted in the rating criteria, differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous.  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating should be assigned.  Id.   

Based on the above, the Board finds that a 30 percent rating is warranted for an undiagnosed illness manifested by psychiatric symptomatology prior to VA evaluation on June 7, 2011 and a 50 percent rating is warranted for an undiagnosed illness manifested by psychiatric symptomatology beginning June 7, 2011.  
When evaluating the Veteran's undiagnosed illness, the Board must separate where possible the service-connected symptomatology from the nonservice-connected symptomatology.  His undiagnosed illness is manifested by memory impairment, lack of concentration, sleep disturbance, insomnia, and fatigue.  When examined by VA in December 2007, his cognition appeared intact.  Although he complained of sleep problems, his typical sleep pattern included obtaining a total of at least 7 hours of sleep a night, even though he did not sleep through the night.  He was able to maintain all activities of daily living without assistance, and the GAF score was 65, which is indicative of mild symptoms.  Although his memory and concentration were reported to be intact in July 2008, daytime somnolence, short-term memory deficits, and poor concentration were noted in April 2009.  

Based on the above, the Veteran's symptomatology related to his undiagnosed illness, prior to VA examination on June 7, 2011, is more nearly indicative of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.  A rating in excess of 30 percent is not warranted prior to June 7, 2011 because he did not have symptomatology indicative of a higher rating, as his cognition appeared intact and he was able to maintain activities of daily living without assistance.  

However, the findings on VA evaluation on June 7, 2011 indicate an increase in disability that more nearly approximates occupational and social impairment with reduced reliability and productivity, warranting a 50 percent rating.  When examined by VA on June 7, 2011, the Veteran's complaints included attention disturbance, sleep impairment, and problems with daily living.  It was noted that his thought process was rambling.  His remote and recent memory were normal but his immediate memory was severely impaired, as he had difficulty remembering questions during the interview.  His GAF score had been reduced to 55.  A rating in excess of 50 percent is not warranted because the Veteran's GAF score indicates moderate symptoms and his reported symptoms involving anxiety and panic attacks are not part of his service-connected symptomatology.  Consequently, his symptomatology due to an undiagnosed illness does not result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

The Veteran's statements have been taken into consideration.  The Veteran is competent to report his relevant symptoms.  His lay observations are credible and have been evaluated in light of the rating schedule described above, which has resulted in increased ratings, as discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


Scars

A January 1998 Hearing Officer's decision granted entitlement to service connection for keloid scars of the chest and assigned a 10 percent rating effective on September 1, 1995.  The Veteran filed a claim for increase in January 2006.  A May 2012 rating decision granted an increased evaluation of 20 percent effective April 27, 2011.

Effective October 23, 2008, VA revised the criteria for the evaluation of scars to allow for separate evaluations for scars that are both disfiguring and painful.  73 Fed. Reg. 54,710-12 (Sept. 23, 2008).  The implementing regulation for the new rating criteria provides that these revisions apply only to applications for benefits received by VA on or after October 23, 2008.  VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The Veteran was provided the new regulations in the March 2009 Statement of the Case.  Consequently, the Board will apply both the old and new regulations in this case.

Scars (other than those involving the head, face, or neck) that are deep or that cause limited motion warrant a 10 percent for an area or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent rating is warranted for an area or areas of such scars exceeding 12 square inches (77 sq.cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1) (2008).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2) (2008).

A 10 percent rating is warranted for scars (other than those on the head, face, or neck) that are superficial and that do not cause limited motion, provided that they cover an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).

A 10 percent rating is warranted for scars which are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2008).

A 10 percent rating is warranted for a superficial scar which is painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

Other scars are rated base on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

Diagnostic Codes 7801 and 7802 continued to provide for assignment of disability evaluations on the basis of surface area of the affected scars.

The revised Diagnostic Code 7805 applies to other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804.  A rating is to be assigned on the basis of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under another appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2012).
Under the most recent criteria, Diagnostic Code 7804 pertains to evaluation of scars that are unstable or painful, with the assignment of a 10 percent rating for one or two such scars, 20 percent rating for three or four scars, and 30 percent rating for five or more scars.  Note 1 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 provides that where one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note 3 states that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under 7804 when applicable.  38 C.F.R. § 4.118 (2014).

It was reported on VA skin evaluation in January 2008 that the Veteran was not receiving any treatment for his keloid scars of the chest, which were asymptomatic.  Three scars were noted on the anterior chest wall, which were not tender or adherent.  The largest scar measured about 20 centimeters, the second scar measured about 5 centimeters, and the smallest scar measured about 3 centimeters.  The assessment was keloid scars on the chest.

The Veteran testified at his travel board hearing in September 2009 that his scars of the chest were disfiguring and were sometimes tender and painful.

It was noted on VA skin evaluation on April 27, 2011, that there were four scars of the trunk: in the lower anterior chest area, between the breasts, the anterior chest areas above the breasts, and in the anterior chest areas over the sternum.  The scars did not cause any significant effect on employment or daily activities.  The Veteran complained of pain from seatbelt use, especially in hot weather.  

The Board finds that a rating in excess of 10 percent was not warranted for the Veteran's scars under the old rating criteria for Diagnostic Code 7804 because there is no evidence that they covered an area exceeding 6 square inches (39 sq.cm.) or that they caused limitation of function.  It was noted on evaluation in January 2008 that the scars were asymptomatic.  A rating in excess of 10 percent prior to April 27, 2011 was not warranted under the current rating schedule because the Veteran's scars were not reported in January 2008 to be unstable or painful.  A rating in excess of 20 percent is not warranted beginning April 27, 2011 because the Veteran did not have more than four scars.

The Veteran is competent to report his subjective symptoms, such as pain and tenderness.  His complaints are credible.  His complaints have been considered; however, the evidence does not show the severity required for a higher schedular rating based on the applicable symptomatology under the rating codes for scars, as discussed above.   


Gastritis

Service connection was granted for gastritis by rating decision in March 1999, and a 0 percent rating was assigned under Diagnostic Code 7307, effective September 1, 1995.  The Veteran filed a claim for increase in January 2006.  A 10 percent rating was granted by rating decision in May 2012, effective April 27, 2012.  

Under Diagnostic Code 7307, a 10 percent rating is warranted for chronic gastritis with small nodular lesions and symptoms.  A 30 percent rating is warranted for chronic gastritis with multiple small eroded or ulcerated areas and symptoms.  A 60 percent rating is warranted for chronic gastritis with severe hemorrhages or large ulcerated or eroded areas.  Atrophic gastritis was noted to be a complication of a number of diseases, including pernicious anemia; the underlying condition was to be rated.  38 C.F.R. § 4.114, Diagnostic Code 7307.

April 2007 records from S. Sondhi, M.D., reveal that an esophagogastro-duodenoscopy (EGD) was conducted.  The diagnosis was mild esophagitis, status post biopsies to rule out Barrett's esophagus.  

It was noted on VA evaluation in January 2008 there was no gastric malignancy or upper gastrointestinal bleeding.  Atrophic gastritis was diagnosed.

It was noted in VA treatment records for June 2009 and March 2010 that the Veteran did not have any gastrointestinal complaints.
The Veteran testified at his travel board hearing in September 2009 that the medications that he was taking for his service-connected disabilities aggravated his gastritis.

It was reported on VA evaluation in April 2011 that the Veteran had a history of diarrhea but did not have problems with nausea or vomiting.  He reported dysphagia once a week.  He had mild epigastric tenderness.  The diagnoses were GERD and Schatzki's Ring with dysphagia.  Gastritis was noted to be a problem associated with the diagnosis.  The Veteran was not taking any current upper gastrointestinal medications.  It was noted that there was no current medical evidence of any type of gastritis or other gastrointestinal problem.  

A compensable rating is not warranted prior to VA examination on April 27, 2011 because there is no clinical evidence prior to April 2011 of chronic gastritis with small nodular lesions and symptoms.  The Veteran did not have any gastrointestinal complaints when examined by VA in June 2009 and March 2010.  A rating in excess of 10 percent is not warranted beginning April 27, 2011 because the medical evidence does not demonstrate chronic gastritis with multiple small eroded or ulcerated areas and symptoms at any time during the pendency of the appeal.  

 The Board has also considered the applicability of other diagnostic codes for rating the Veteran's chronic gastritis but finds that no other diagnostic codes provide a basis for a higher rating, to include Diagnostic Code 7304 for ulcers.  Diagnostic Code 7307 explicitly provides the criteria for gastritis and provides criteria applicable thereto, which contemplate the symptoms of the Veteran's disability better than another rating code.  

The Veteran is competent to report his subjective gastrointestinal symptoms.  His complaints are credible.  His complaints have been considered; however, the evidence does not show the severity required for a higher schedular rating based on the applicable symptomatology under the rating codes for scars, as discussed above.   



Additional Considerations

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the Veteran's service-connected disabilities are contemplated and reasonably described by the rating criteria.  Id.  Symptoms such as memory loss and insomnia are specifically noted in the rating criteria for psychiatric disability.  The veteran's scars do not cause any effect on employment or daily activities.  It was noted on examination in April 2011 that there was no current medical evidence of any type of gastritis or other gastrointestinal problem.  The Veteran does not have symptoms associated with the disabilities at issue that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, a comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that any of the disabilities at issue presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  

Consequently, the Board finds that the available schedular evaluations are adequate to rate each disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment). Therefore, referral for extraschedular consideration is not warranted for any of the disabilities at issue.   

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board finds that the preponderance of the evidence weighs against the increased rating claims denied above.  Consequently, the benefit-of-the-doubt rule does not apply to these claims, and entitlement to increased ratings for the Veteran's scars and gastritis is denied.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102 ; 4.3; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to an evaluation of 30 percent prior to June 7, 2011 and of 50 percent beginning June 7, 2011 for an undiagnosed illness manifested by psychiatric symptomatology is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent prior to April 27, 2011 and in excess of 20 percent beginning April 27, 2011 for scars is denied.

Entitlement to a compensable evaluation prior to April 27, 2011 and an evaluation in excess of 10 percent beginning April 27, 2011 for gastritis is denied.


REMAND

The Court has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

It was noted on VA psychiatric evaluation in June 2011 that the Veteran had not worked since 1999 and that he had total occupational and social impairment due to mental disorder.  Additionally, the Board has granted increased staged ratings for the Veteran's undiagnosed illness manifested by psychiatric symptomatology.  Consequently, the issue of a TDIU has been raised by the record.  The Veteran should be provided with appropriate notice as to how to substantiate a claim for TDIU.  It would be fundamentally unfair to the Veteran to decide a claim which has not been developed and adjudicated by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Therefore, this issue is remanded for further development.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran will be contacted and requested to identify all VA and non-VA medical providers who have treated him for psychiatric disability, scars of the chest, gastrointestinal disability, respiratory disability, urticaria, right knee disability, and/or right ankle disability since April 2011, which is the date of the most recent treatment records on file.  All attempts to secure this evidence must be documented in the claims files.  If, after making reasonable attempts to secure the named records, the RO is unable to secure same, notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  Give the Veteran and his representative an opportunity to respond.    

If private medical records are identified by the Veteran, the RO must make 2 attempts to obtain these records, unless the first attempt makes it clear that further attempts would be futile.  If identified private medical records are not obtained, the RO must (1) inform the Veteran of the records that were not obtained, (2) inform the Veteran of the steps taken to obtain the records, and (3) inform the Veteran that the claim will be decided on the evidence of record, but that if the medical records are later submitted the claim may be readjudicated.

2.  The AMC/RO must provide the Veteran VCAA notice related to a TDIU claim.

3.  The Veteran will be requested by the AMC/RO to submit an up-to-date VA Form 21-8940, Veterans Application For Increased Compensation Based On Unemployability, which will be added to the claims files.

4.  After the above, the AMC/RO will obtain an opinion from an appropriate medical professional on the effects of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  The examiner must provide an opinion as to the functional impact of the Veteran's service-connected disabilities, considered in combination, on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or his age.  A complete rationale for all opinions must be provided.  

If the reviewer determines that an additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled and the Veteran informed as to the consequences for failure to report for a VA examination without good cause in accordance with 38 C.F.R. § 3.158, 3.655 (2014).  However, the Veteran should not be required to report for another examination as a matter of course if it is not found to be necessary.  

5.  After completing the above actions, the AMC/RO will adjudicate the claim for entitlement to TDIU, to include consideration of all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


